

116 HR 8922 IH: Break Up Big Tech Act of 2020
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8922IN THE HOUSE OF REPRESENTATIVESDecember 9, 2020Ms. Gabbard (for herself and Mr. Gosar) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to limit interactive computer service immunity.1.Short titleThis Act may be cited as the Break Up Big Tech Act of 2020. 2.Limitation on interactive computer service immunitySection 230(c) of the Communications Act of 1934 (47 U.S.C. 230(c)) is amended by adding at the end the following: (3)LimitationAfter the date of the enactment of this paragraph, paragraphs (1) and (2) shall not apply to a provider of an interactive computer service with respect to a service if the provider after such date—(A)(i)sells advertising in which an advertisement is displayed to a user of such service based on—(I)personal traits of the user;(II)previous location information with respect to the user;(III)personal information from a profile about the user that is created for the purpose of selling advertisements; (IV)the previous online or offline behavior of the user;(V)the content of the website, online service, online application, or mobile application to which the user is connected; (VI)the location of the user, as of the time at which the advertising is directed to the user; or(VII)the search terms that the user applied to arrive at the website, service, or application to which the user is connected; and (ii)displays an advertisement in a manner described under clause (i) to a user who did not opt-in to having an advertisement displayed to such user in such a manner;(B)through such service, places items, or facilitates the placement of items, into the stream of commerce; (C)through such service, collects data for commercial purposes other than receiving from users of such service direct payment for the use of such service; or(D)uses a design or product that addicts, or whose purpose is to addict, users to such service.(4)Exception(A)In generalNotwithstanding paragraph (1), an owner or operator of a social media service that displays user-generated content in an order other than chronological order, delays the display of such content relative to other content, or otherwise hinders the display of such content relative to other content, if for a reason other than to restrict access to or availability of material described in paragraph (2)(A) or to carry out the direction of the user that generated or requested such content or generated or requested restricted access to such content, shall be treated as a publisher or speaker of such content.(B)DefinitionsIn this paragraph—(i)Social media serviceThe term social media service means any interactive computer service provided over the Internet that connects users for the purpose of such users engaging in dialogue, sharing information, collaborating, or otherwise interacting.(ii)User-generated contentThe term user-generated content means content that is supplied on a social media service by an information content provider who is a user of such service..